DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Giller (US 2014/0162033) in view of Suzuki et al. (US 2013/0234370).
Regarding claim 8, Giller teaches a printed three-dimensional article (paragraph [0002]) comprising: a core component formed from an opaque ink (paragraph [0056]) and a shell component comprising a plurality of layers disposed over the core component (color shell, paragraphs [0034] and [0056]), wherein at least one layer of the shell component is formed from a composite ink comprising an optically transparent or substantially transparent carrier ink comprising a curable material and pigments or dyes, i.e. colorant (paragraph [0051]).
Giller fails to teach colorant having the claimed amount.
However, Suzuki teaches a printed three-dimensional article (See Abstract) comprising at least one layer formed from a composite ink comprising a carrier ink comprising a curable material (paragraphs [0030] and [0035]) and a colorant dispersed in the carrier ink in an amount of 0.1 to 1% (paragraphs [0055] and [0061]) which falls within the claimed range of 0.01 to 5 weight %, based on the total weight of the composite ink.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an amount, including that presently claimed, in order to achieve the desired coloration effect and physical properties (Suzuki, paragraph [0061]).
Given that Giller in view of Suzuki teaches composite ink as presently claimed, it is clear that the composite ink would inherently have a chroma of the composite ink and an optical transparency as presently claimed, absent evidence to the contrary.
Regarding claim 9, Giller teaches wherein the layer of the shell component formed from the composite ink has a thickness of 0.01 to 5 mm (paragraph [0034]), which encompasses the claimed range of 0.03 to 5 mm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness 
Regarding claims 10 and 11, Giller in view of Suzuki teaches one or more layers comprising colorant in amount including that presently claimed as set forth above. Further, Giller discloses that one or more distinct inks may be used (paragraph [0034]) and Suzuki discloses using colorants to impart coloring effects (paragraphs [0060]-[0061]) and using colorants of various colors (paragraph [0059]). Therefore, it would have been obvious to one of ordinary skill in the art to choose colorants, including differing colors and therefore different inks, in order to obtain the desired coloring effects.
Regarding claim 12, given that Giller in view of Suzuki teaches one or more distinct inks as set forth above, it is clear that the colorants of the inks would necessarily combine to provide a surface color of the article.
Regarding claims 13 and 14, Giller teaches wherein the shell component is formed from a plurality of layers of the composite ink (paragraph [0034] and [0056]). Further, Giller discloses that one or more distinct inks may be used (paragraph [0034]) and Suzuki discloses using colorants to impart coloring effects (paragraphs [0060]-[0061]) and using colorants of various colors (paragraph [0059]). Therefore, it would have been obvious to one of ordinary skill in the art to choose colorants, including differing colors and therefore different color inks in different layers, in order to obtain the desired coloring effects, including necessarily providing a surface color of the article.
Response to Arguments
Applicant's arguments filed 12/08/20 have been fully considered but they are not persuasive. 
Applicant amended added new claims 12-14.
Applicant argues that taken together, the chroma, colorant loading, and transparency of such inks provide an important technical effect for articles which include them, an effect that is uncontemplated and unachieved by the cited references. Namely, Applicant's inks can permit z-direction colorization of articles, as opposed to the xy-colorization contemplated by Giller and Suzuki.
However, firstly, note that while Suzuki does not disclose all the features of the present claimed invention, Suzuki is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely colorant having the claimed amount, and in combination with the primary reference, discloses the presently claimed invention. Additionally, the primary reference of Giller also teaches movement in the z axis (paragraph [0027]). Further, given that Giller in view of Suzuki teaches composite ink, including colorant loading, identical to that presently claimed, it is clear that the composite ink would inherently have a chroma and transparency as presently claimed, absent evidence to the contrary.
Applicant argues that in contrast to Applicant's disclosure, Giller teaches nothing about determining or choosing a specific chroma, colorant loading, or transparency, for any purpose.
However, Giller alone is not being used to teach the recited limitations. As set forth in the rejection of record, Suzuki teaches colorant loading as claimed. Therefore, while there is no explicit disclosure of specific chroma and transparency, given that the combination of Giller and Suzuki teaches printed three-dimensional article, including composite ink and colorant loading,  
Applicant argues that the disclosure of Suzuki does nothing to remedy the lack of teaching in Giller, as Suzuki teaches nothing about chroma, maximum chroma, or any relationship between the two.
However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Given that both Giller and Suzuki are drawn to printed three-dimensional articles comprising photocurable resin and colorant, the combination is proper. Further, while there is no explicit disclosure of specific chroma and transparency, given that the combination of Giller and Suzuki teaches printed three-dimensional article, including composite ink and colorant loading, identical to that claimed, the composite ink would inherently have a chroma of the composite ink and an optical transparency as presently claimed, absent evidence to the contrary.
Applicant argues that "To establish inherency, the extrinsic evidence 'must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstance is not sufficient."' In re Robertson, 169 F.3d 743 (Fed. Cir. 1999)."
However, the basis for inherency is not based on mere possibility or probability but based on the fact that the prior art references explicitly meet all the claim limitations. It is the examiner’s position that a sound basis has been set forth for believing that the product of the prior art is the same as that claimed. The Office realizes that the claimed properties are not 
Applicant argues that the Office Action's assertion that one of ordinary skill would have chosen an amount, "in order to achieve the desired coloration effect and physical properties" is baseless, since neither Giller nor Suzuki teach a chroma according to the present Application and claims. As such neither Giller nor Suzuki provide guidance for achieving such a coloration effect/physical property in an article.
However, given that the amount of colorant overlaps that presently claimed, it would have been obvious to one of ordinary skill in the art to choose any amount of colorant, including that presently claimed, absent evidence to the contrary. Therefore, given that Giller in view of Suzuki teach a printed three-dimensional article identical to that presently claimed, including the amount of colorant including that presently claimed, the composite ink would necessarily have a the same properties as presently claimed, absent evidence to the contrary.
Applicant argues that where the prior art discloses a broad selection of choices (e.g., regarding possible colorant amounts or degrees of transparency), the fact that the claimed combination falls within the broad field of prior art does not render the combination obvious.
However, the Office is not stating that it would be obvious to choose the recited optical transparency values from the prior art but rather, it would be obvious to choose an amount of colorant based on the motivation disclosed by Suzuki and, therefore, arrive at the amount of colorant and, thus, ink as presently claimed. Given that Giller in view of Suzuki teach a printed three-dimensional article identical to that presently claimed, including the amount of colorant including that presently claimed, the composite ink would necessarily have a the same properties as presently claimed, absent evidence to the contrary.
Applicant argues that the Office Action is silent regarding the claimed optical transparency of the carrier ink and as such a person of ordinary skill in the art would not have understood how to modify the asserted reference to reach the instant claims.
However, as previously stated, both Giller and Suzuki are drawn to printed three-dimensional articles comprising photocurable resin and colorant. Further, while there is no explicit disclosure of specific chroma and transparency, given that the combination of Giller and Suzuki teaches printed three-dimensional article, including composite ink and colorant loading,  identical to that claimed, the composite ink would inherently have a chroma of the composite ink and an optical transparency as presently claimed, absent evidence to the contrary.
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787